United States Court of Appeals
                    For the First Circuit


No. 99-1227

                     FOSTER-MILLER, INC.,
                     Plaintiff, Appellee,

                              v.

                   BABCOCK & WILCOX CANADA,
                     Defendant, Appellant,

No. 99-1228

                     FOSTER-MILLER, INC.
                    Plaintiff, Appellant,

                              v.

                   BABCOCK & WILCOX CANADA,
                     Defendant, Appellee.



        APPEALS FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. Richard G. Stearns, U.S. District Judge]


                         ERRATA SHEET

     The opinion of this court issued on March 31, 2000 is amended
as follows:

    Page 10, last line: the first "a" should be deleted

    Page 34, line 10: "BWC" should be replaced with "FMC"

    Page 34, line 11: "BWC’s" should be replaced with "FMC’s"